Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
The Applicant’s argument is on the ground that “nothing in Frait relates discloses that the torque converter casing 48 and tube 78 are integrally formed. In fact, just because they are near one another, as noted in the Office Action, does not mean the components are integrally formed (formed as a single unit).”
The Examiner respectfully disagrees because “integrally formed” must not mean monolithically formed.  It can be said that the wheels of a car are integrally formed with the engine.
As a result, the rejection of claim 15 is still deemed proper and repeated hereinafter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frait et al. (2013/0192947)
Regarding claim 15, Frait et al. shows a rotor carrier for a rotor of an electric machine, comprising:
A tubular base body (78);
an engagement element on an outer circumferential surface of the tubular base body facing the rotor configured to provide a positive engagement connection and/or a frictional engagement connection between the tubular base body and the rotor (34);
an inner circumferential surface of the tubular base body remote of the rotor defining receptacles for parts of a clutch (22) along a portion of an axial extension;
a connection element (36) arranged adjacent to the receptacles configured to connect the tubular base body to a hub (portion supporting bearing 74, monolithically formed);
a converter housing (48) formed integrally (near 78, must not be monolithically formed) with the tubular base body (78); and
a radially extending housing wall (portion 36) or a housing cover of the converter housing that forms the connection element.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosspietsch et al. in view of Simonov et al. (DE 10 2016 215 595).
Regarding claim 19, Frait et al. shows all of the limitations of the claimed invention except for wherein the tubular base body has at least one cutout which is continuous in a radial direction for passage of oil.
Simonov et al. shows wherein the tubular base body has at least one cutout (8) which is continuous in a radial direction for passage of oil for the purpose of reducing heat.
Since Frait et al. and Simonov et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add one cutout as taught by Simonov et al. for the purpose discussed above.
Regarding claim 20, Simonov et al. shows wherein a respective cutout is arranged in a base area of a groove provided at the inner circumferential surface (bottom side, Fig. 4).
Regarding claim 21, Simonov et al. shows wherein a plurality of cutouts are arranged to be distributed over a circumference (Fig. 7).
Allowable Subject Matter
Claims 14, 16-18, and 23-26 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of records does not anticipate or render obvious the rotor carrier, wherein a plurality of cutouts are arranged in different planes which are axially spaced apart as recited in claim 22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



9/23/2022

/DANG D LE/Primary Examiner, Art Unit 2834